                               EXHIBIT A
                     [September 2020 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
               Description: Exhibit A - September 2020, Page 1 of 16
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  September 30, 2020
JIS                                                               Invoice 128227
                                                                  Client  18489
                                                                  Matter  00002
                                                                          JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 09/30/2020
               FEES                                               $146,365.00
               EXPENSES                                               $696.62
               TOTAL CURRENT CHARGES                              $147,061.62

               BALANCE FORWARD                                    $470,311.91
               A/R Adjustments                                    -$235,943.63
               TOTAL BALANCE DUE                                   $381,429.90




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 2 of 16
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128227
18489 - 00002                                                        September 30, 2020




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours               Amount

 BMM        Michael, Brittany M.        Counsel           650.00      68.70         $44,655.00

                                                                      25.20         $17,640.00
 IAWN       Nasatir, Iain A. W.         Partner           700.00
                                                                     113.30         $79,310.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       6.50          $4,550.00
 JIS        Stang, James I.             Partner           700.00
                                                                       0.70           $210.00
 LSC        Canty, La Asia S.           Paralegal         300.00
                                                                    214.40          $146,365.00




        Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit A - September 2020, Page 3 of 16
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128227
18489 - 00002                                                          September 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]              34.10                  $22,210.00

 CO                 Claims Admin/Objections[B310]              55.60                  $38,920.00

 CP                 Compensation Prof. [B160]                   1.00                        $700.00

 CPO                Comp. of Prof./Others                       0.50                        $150.00

 GC                 General Creditors Comm. [B150]              7.90                    $5,365.00

 IC                 Insurance Coverage                         61.40                  $42,840.00

 ME                 Mediation                                  44.80                  $29,890.00

 PD                 Plan & Disclosure Stmt. [B320]              0.50                        $350.00

 RP                 Retention of Prof. [B160]                   3.90                    $2,650.00

 SL                 Stay Litigation [B140]                      4.70                    $3,290.00

                                                                   214.40             $146,365.00




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 4 of 16
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128227
18489 - 00002                                                       September 30, 2020


  Summary of Expenses
  Description                                                                            Amount
Conference Call [E105]                                                          $185.12
Pacer - Court Research                                                           $11.50
Research [E106]                                                                 $500.00

                                                                                         $696.62




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 5 of 16
Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Diocese of Rochester O.C.C.                                                                  Invoice 128227
18489 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount

  Asset Analysis/Recovery[B120]
 09/10/2020   BMM     AA        Research and draft summary of NY law regarding        3.10       650.00       $2,015.00
                                the number of occurrences under insurance policies
                                in abuse cases.
 09/11/2020   BMM     AA        Review and analyze Debtor's document production.      1.00       650.00           $650.00
 09/11/2020   BMM     AA        Research and draft summary of NY law regarding        0.80       650.00           $520.00
                                the number of occurrences under insurance policies
                                in abuse cases.
 09/14/2020   BMM     AA        Review and analyze Debtor's document production.      6.80       650.00       $4,420.00
 09/15/2020   BMM     AA        Review and analyze Debtor's document production.      5.90       650.00       $3,835.00
 09/16/2020   BMM     AA        Review and analyze Debtor's document production.      3.60       650.00       $2,340.00
 09/17/2020   IDS     AA        Finalize BRG confidentiality agreement.               0.40       700.00           $280.00
 09/18/2020   IDS     AA        Zoom with BRG regarding parish assets analysis.       0.50       700.00           $350.00
 09/18/2020   BMM     AA        Meeting with I. Scharf, R. Strong and M. Babcock      0.50       650.00           $325.00
                                regarding parish asset analysis.
 09/22/2020   BMM     AA        Meeting with R. Strong and M. Babcock regarding       0.40       650.00           $260.00
                                parish asset analysis.
 09/22/2020   BMM     AA        Meeting with C. Mackle regarding Diocese's            0.20       650.00           $130.00
                                documents.
 09/22/2020   BMM     AA        Review and organize Diocese's documents.              0.70       650.00           $455.00
 09/23/2020   BMM     AA        Analyze Debtor's document production.                 4.80       650.00       $3,120.00
 09/23/2020   BMM     AA        Work with BRG to organize Debtor's documents in       0.50       650.00           $325.00
                                Everlaw to facilitate parish analysis.
 09/24/2020   BMM     AA        Analyze Debtor's document production.                 2.40       650.00       $1,560.00
 09/24/2020   BMM     AA        Research delayed insurer notice in New York.          0.80       650.00           $520.00
 09/25/2020   BMM     AA        Research delayed insurer notice in New York.          1.70       650.00       $1,105.00

                                                                                     34.10                   $22,210.00

  Claims Admin/Objections[B310]
 09/01/2020   IDS     CO        Continue analysis of claims and insurance.            4.10       700.00       $2,870.00
 09/02/2020   IDS     CO        Continue claims review and analysis                   4.40       700.00       $3,080.00
 09/03/2020   IDS     CO        Continue claims and insurance analysis.               4.60       700.00       $3,220.00
 09/04/2020   IDS     CO        Work on claims/ insurance analysis.                   3.50       700.00       $2,450.00
 09/09/2020   IDS     CO        Continue claims/insurance analysis.                   3.00       700.00       $2,100.00
 09/10/2020   IDS     CO        Continue claims analysis (121-130)                    2.20       700.00       $1,540.00




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 6 of 16
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Diocese of Rochester O.C.C.                                                                     Invoice 128227
18489 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
 09/10/2020   IDS     CO        Continue claims analysis (101- 120)                      2.40       700.00       $1,680.00
 09/10/2020   IDS     CO        Continue claims analysis (80-100)                        3.40       700.00       $2,380.00
 09/14/2020   IDS     CO        Continue claims analysis (191-220)                       2.80       700.00       $1,960.00
 09/14/2020   IDS     CO        Continue claims analysis (166-190)                       2.70       700.00       $1,890.00
 09/17/2020   IDS     CO        Continue claims review ( 401-435)                        3.30       700.00       $2,310.00
 09/17/2020   IDS     CO        Continue claims review (351-400)                         2.20       700.00       $1,540.00
 09/17/2020   IDS     CO        Continue claims review (361-380)                         2.70       700.00       $1,890.00
 09/17/2020   IDS     CO        Revise/ update claims spreadsheet.                       1.10       700.00           $770.00
 09/18/2020   IDS     CO        Continue claims analysis ( 481 - 500)                    2.70       700.00       $1,890.00
 09/18/2020   IDS     CO        Continue claims analysis (461 - 480)                     2.80       700.00       $1,960.00
 09/18/2020   IDS     CO        Continue claims analysis (436-460)                       3.30       700.00       $2,310.00
 09/18/2020   IDS     CO        Update and revise claims spreadsheet.                    1.40       700.00           $980.00
 09/22/2020   IDS     CO        Email and telephone call with L.James regarding          0.40       700.00           $280.00
                                claim filed.
 09/22/2020   IDS     CO        Continue claims analysis and review.                     2.20       700.00       $1,540.00
 09/25/2020   JIS     CO        Call Ilan Scharf regarding changes to bar date           0.40       700.00           $280.00
                                reconsideration motion (.1) and review Debtor's
                                motion for reconsideration (.3).

                                                                                        55.60                   $38,920.00

  Compensation Prof. [B160]
 09/01/2020   IDS     CP        Review analysis of fee statements and fee statements     1.00       700.00           $700.00
                                (all profi'ls)

                                                                                         1.00                        $700.00

  Comp. of Prof./Others
 08/31/2020   LSC     CPO       Review, revise, finalize, and file GlassRatner's June    0.50       300.00           $150.00
                                monthly statement.

                                                                                         0.50                        $150.00

  General Creditors Comm. [B150]
 09/09/2020   JIS     GC        Meeting with Committee regarding claims analysis         0.80       700.00           $560.00
                                and mediation issues.
 09/09/2020   IDS     GC        Attend committee call re mediation and claims.           0.80       700.00           $560.00
 09/09/2020   BMM     GC        Attend committee meeting re mediation.                   0.80       650.00           $520.00




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 7 of 16
Pachulski Stang Ziehl & Jones LLP                                                            Page:     7
Diocese of Rochester O.C.C.                                                                  Invoice 128227
18489 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount
 09/21/2020   JIS     GC        Attend call with Rochester State Court Counsel        1.30       700.00           $910.00
                                regarding issues related to mediation.
 09/23/2020   IDS     GC        Attend committee meeting re mediation.                1.30       700.00           $910.00
 09/23/2020   BMM     GC        Participate in and take minutes for committee         1.40       650.00           $910.00
                                meeting re mediation.
 09/24/2020   JIS     GC        Call Ilan Scharf regarding committee call issues:     0.10       700.00            $70.00
                                gap claims/mediation.
 09/24/2020   BMM     GC        Prepare minutes from committee meeting.               0.50       650.00           $325.00
 09/25/2020   IDS     GC        Revise meeting minutes.                               0.30       700.00           $210.00
 09/25/2020   BMM     GC        Prepare minutes from committee meeting.               0.60       650.00           $390.00

                                                                                      7.90                    $5,365.00

  Insurance Coverage
 09/07/2020   IAWN IC           Exchange emails with Ilan Scharf re insurance         0.10       700.00            $70.00
 09/08/2020   IDS     IC        Work on insurance and claims analysis.                2.00       700.00       $1,400.00
 09/14/2020   IAWN IC           Review James I Stang email re Zive and mediation      0.10       700.00            $70.00
                                brief
 09/16/2020   IAWN IC           Review and analyze Brooklyn diocese decisions re      1.00       700.00           $700.00
                                insurance coverage
 09/16/2020   IAWN IC           Telephone conference with James I Stang, Ilan         0.20       700.00           $140.00
                                Scharf and Michaels re mediation brief; check with
                                Ilan Scharf and Michaels time for call
 09/16/2020   IAWN IC           Review and analyze Rochester coverage chart           0.80       700.00           $560.00
 09/16/2020   IDS     IC        Review insurance matters for claims analysis.         0.50       700.00           $350.00
 09/16/2020   IDS     IC        Continue insurance analysis and overlay with          3.00       700.00       $2,100.00
                                claims.
 09/17/2020   IAWN IC           Analyzed insurance structure from coverage maps       2.30       700.00       $1,610.00
                                and policy information
 09/17/2020   IAWN IC           Provide additional comment to Michaels outline        0.10       700.00            $70.00
 09/21/2020   IDS     IC        Revise / update insurance and claims analysis for     4.40       700.00       $3,080.00
                                SCC.
 09/22/2020   IAWN IC           Review and analysis Michaels memo re                  0.30       700.00           $210.00
                                occurrences.
 09/22/2020   IAWN IC           Review and analyze two Diocese of Brooklyn cases      1.20       700.00           $840.00
                                w/r/t DDR claims.
 09/22/2020   IAWN IC           Review Lloyds policies 1977 - 88 re SIR, accident     3.40       700.00       $2,380.00
                                definition and SAE (broad or limited).




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 8 of 16
Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Diocese of Rochester O.C.C.                                                                   Invoice 128227
18489 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
 09/22/2020   IAWN IC           Review and analyze insurance policies re SIRs          1.00       700.00           $700.00
 09/22/2020   IAWN IC           Review and analyze Continental policies 1975-78 re     1.00       700.00           $700.00
                                aggregates
 09/22/2020   IAWN IC           Review Ilan Scharf frequency chart against coverage    1.80       700.00       $1,260.00
                                chart and analyze for insurance
 09/22/2020   IAWN IC           Review Ilan Scharf Garabedian email exchange re        0.10       700.00            $70.00
                                CVA
 09/22/2020   IDS     IC        Continue insurance / claim analysis.                   2.70       700.00       $1,890.00
 09/23/2020   IAWN IC           Exchange emails with Michaels re brief                 0.10       700.00            $70.00
 09/23/2020   IAWN IC           Continued review and analysis of policies re           3.30       700.00       $2,310.00
                                occurrence and SIR interplay
 09/23/2020   IAWN IC           Exchange emnails with James I Stang re language in     0.10       700.00            $70.00
                                policy
 09/23/2020   IDS     IC        Claims and insurance analysis.                         1.40       700.00           $980.00
 09/23/2020   IDS     IC        Claims and insurance and analysis.                     2.10       700.00       $1,470.00
 09/24/2020   IAWN IC           Telephone conference with James I Stang re CNA,        0.20       700.00           $140.00
                                CVA and notice
 09/24/2020   IAWN IC           Prepare for call re mediation brief                    0.80       700.00           $560.00
 09/24/2020   IAWN IC           Attend conference call with Ilan Scharf and            1.60       700.00       $1,120.00
                                Michaels re issues for mediator, and briefing,
                                insurance issues
 09/24/2020   IAWN IC           Review file and pull SIR article and send to           0.20       700.00           $140.00
                                Michaels
 09/24/2020   JIS     IC        Call Iain Nasatir regarding status of Rochester        0.20       700.00           $140.00
                                insurance review.
 09/24/2020   IDS     IC        Zoom with B. Michael, IAWN regarding insurance /       0.50       700.00           $350.00
                                mediation statement.
 09/24/2020   IDS     IC        Revise insurance analysis after discussion with        1.80       700.00       $1,260.00
                                IAWN.
 09/24/2020   IDS     IC        Review research regarding insurance issues.            1.40       700.00           $980.00
 09/25/2020   IAWN IC           Telephone conference with Murray re coverage           0.50       700.00           $350.00
                                chart issues
 09/25/2020   IAWN IC           Exchange emails with Murray re telephone call          0.10       700.00            $70.00
                                timing
 09/25/2020   IAWN IC           Draft and send Ilan Scharf, Michaels and James I       0.20       700.00           $140.00
                                Stang email re Murray coverage conversation
 09/27/2020   IDS     IC        Continue claims / insurance analysis.                  2.20       700.00       $1,540.00
 09/28/2020   BMM     IC        Research number of occurrence insurance analysis       1.90       650.00       $1,235.00



       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit A - September 2020, Page 9 of 16
Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Diocese of Rochester O.C.C.                                                                     Invoice 128227
18489 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                under New York law.
 09/29/2020   IAWN IC           Review revised mediation brief, analyze                  1.20       700.00           $840.00
 09/29/2020   IAWN IC           Send email re need for time to revise thinking on        0.10       700.00            $70.00
                                brief
 09/29/2020   IAWN IC           Exchange emails with Ilan Scharf re coverage year        0.10       700.00            $70.00
                                1984
 09/29/2020   JIS     IC        Call Ilan Scharf regarding insurance coverage issues.    0.70       700.00           $490.00
 09/29/2020   IDS     IC        Continue insurance analysis with claims overlay.         1.40       700.00           $980.00
 09/29/2020   IDS     IC        Continue insurance analysis with claims overlay.         2.80       700.00       $1,960.00
 09/29/2020   IDS     IC        Telephone call with IAWN regarding insurance             0.30       700.00           $210.00
                                analysis.
 09/29/2020   IDS     IC        Update / revise insurance/ coverage chart.               1.70       700.00       $1,190.00
 09/29/2020   BMM     IC        Research number of occurrence insurance analysis         0.90       650.00           $585.00
                                under New York law.
 09/30/2020   IAWN IC           Telephone conferences with Ilan Scharf re                0.80       700.00           $560.00
                                insurance,
 09/30/2020   IAWN IC           Telephone conference with Committee re incurnce          1.00       700.00           $700.00
                                issues
 09/30/2020   IAWN IC           Telephone conference with Ilan Scharf re TCC call        0.20       700.00           $140.00
                                and late notice
 09/30/2020   IAWN IC           Exchange emails with James I Stang and Ilan Scharf       0.10       700.00            $70.00
                                re insurance research staffing
 09/30/2020   IAWN IC           Review and revise master claims chart for totals         0.20       700.00           $140.00
 09/30/2020   IAWN IC           Exchange emails and telephone calls with                 0.10       700.00            $70.00
                                Washington re manipulating claims chart
 09/30/2020   IAWN IC           Exchange emails with Murrary future call                 0.10       700.00            $70.00
 09/30/2020   JIS     IC        Call Brittany Michael regarding research project on      0.10       700.00            $70.00
                                window SOL and notice to insurance cos.
 09/30/2020   IDS     IC        Continue insurance analysis.                             3.30       700.00       $2,310.00
 09/30/2020   IDS     IC        Update / revise coverage chart.                          1.70       700.00       $1,190.00

                                                                                        61.40                   $42,840.00

  Mediation
 09/14/2020   JIS     ME        Call G. Zive regarding Rochester mediation               0.20       700.00           $140.00
                                milestones.
 09/16/2020   BMM     ME        Telephone conference with I. Scharf and I. Nasatir       0.60       650.00           $390.00
                                regarding mediation statement.




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 10 of 16
Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Diocese of Rochester O.C.C.                                                                    Invoice 128227
18489 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
 09/16/2020   BMM     ME        Work on mediation statement.                            1.60       650.00       $1,040.00
 09/17/2020   IAWN ME           Review and provide comments to Michaels re draft        0.80       700.00           $560.00
                                outline for mediation brief.
 09/17/2020   IDS     ME        Email to committee regarding mediation.                 0.20       700.00           $140.00
 09/17/2020   BMM     ME        Research New York law on delayed notice to              3.70       650.00       $2,405.00
                                insurers.
 09/18/2020   IDS     ME        Review mediation statement outline from BMM.            0.40       700.00           $280.00
 09/18/2020   BMM     ME        Research NY delayed notice and expected and             3.10       650.00       $2,015.00
                                intended law.
 09/21/2020   JIS     ME        Call with certain State Court Counsel regarding         0.80       700.00           $560.00
                                mediation strategy.
 09/21/2020   JIS     ME        Call T. Gallagher regarding mediator role.              0.20       700.00           $140.00
 09/21/2020   JIS     ME        Call Ilan Scharf regarding insurance map and claims     0.50       700.00           $350.00
                                for mediation demand.
 09/21/2020   IDS     ME        Call with some SCC regarding mediation strategy.        0.80       700.00           $560.00
 09/21/2020   IDS     ME        Email to SCC regarding insurance demand analysis.       0.40       700.00           $280.00
 09/21/2020   BMM     ME        Research NY delayed notice and expected and             3.10       650.00       $2,015.00
                                intended law for mediation statement.
 09/21/2020   BMM     ME        Call with certain state court counsel regarding         1.00       650.00           $650.00
                                mediation strategy.
 09/22/2020   IDS     ME        Telephone call with BMM, IAWN regarding                 0.50       700.00           $350.00
                                mediation statement.
 09/22/2020   IDS     ME        Review of settlement / verdict comps from N.Foote.      0.40       700.00           $280.00
 09/22/2020   IDS     ME        Analysis of settlement and verdict comps for            1.80       700.00       $1,260.00
                                mediation analysis.
 09/22/2020   BMM     ME        Draft insurance mediation statement.                    7.30       650.00       $4,745.00
 09/23/2020   IDS     ME        Telephone call with J. Zive regarding mediation.        0.40       700.00           $280.00
 09/23/2020   IDS     ME        Review and revise mediation statement.                  1.70       700.00       $1,190.00
 09/24/2020   BMM     ME        Discussion with I. Scharf and I. Nasatir regarding      1.60       650.00       $1,040.00
                                Diocese's insurance coverage and mediation
                                preparations.
 09/24/2020   BMM     ME        Research treatment of self-insured retentions in New    0.80       650.00           $520.00
                                York.
 09/25/2020   BMM     ME        Research treatment of self-insured retentions in New    0.20       650.00           $130.00
                                York.
 09/28/2020   BMM     ME        Research treatment of self-insured retentions in New    0.60       650.00           $390.00
                                York.




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 11 of 16
Pachulski Stang Ziehl & Jones LLP                                                            Page:    11
Diocese of Rochester O.C.C.                                                                  Invoice 128227
18489 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount
 09/29/2020   IDS     ME        Revise mediation statement.                           1.60       700.00       $1,120.00
 09/29/2020   IDS     ME        Review research regarding insurance coverage and      2.20       700.00       $1,540.00
                                other mediation issues.
 09/29/2020   BMM     ME        Draft mediation statement regarding New York          4.80       650.00       $3,120.00
                                insurance law.
 09/30/2020   JIS     ME        Call with state court counsel regarding insurance     1.00       700.00           $700.00
                                program and mediation strategy.
 09/30/2020   JIS     ME        Call with Ilan Scharf regarding insurance coverage    0.20       700.00           $140.00
                                issues.
 09/30/2020   IDS     ME        Call with SCC regarding demand for mediation.         1.10       700.00           $770.00
 09/30/2020   IDS     ME        Review SCC email regarding mediation demand.          0.20       700.00           $140.00
 09/30/2020   BMM     ME        State court counsel call to discuss mediation         1.00       650.00           $650.00
                                preparations.

                                                                                     44.80                   $29,890.00

  Plan & Disclosure Stmt. [B320]
 09/16/2020   IDS     PD        Telephone call with IAWN, B. Michaels regarding       0.50       700.00           $350.00
                                mediation.

                                                                                      0.50                        $350.00

  Retention of Prof. [B160]
 08/27/2020   LSC     RP        File and serve letter of adjournment regarding        0.20       300.00            $60.00
                                BRG's retention application.
 09/01/2020   IDS     RP        Email to S. Scott regarding BRG retention.            0.40       700.00           $280.00
 09/02/2020   IDS     RP        Telephone call with G. Walter regarding BRG           0.80       700.00           $560.00
                                retention.
 09/03/2020   IDS     RP        Telephone call with G. Walter regarding BRG           0.80       700.00           $560.00
                                retention.
 09/03/2020   IDS     RP        Revise BRG retention.                                 0.60       700.00           $420.00
 09/10/2020   IDS     RP        Prepare for BRG retention hearing.                    0.40       700.00           $280.00
 09/10/2020   IDS     RP        Attend BRG retention hearing.                         0.30       700.00           $210.00
 09/10/2020   IDS     RP        Finalize BRG retention application.                   0.40       700.00           $280.00

                                                                                      3.90                    $2,650.00

  Stay Litigation [B140]
 09/10/2020   IDS     SL        Call with PCVA regarding parish stipulation and       0.60       700.00           $420.00
                                effect on religious orders.




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 12 of 16
Pachulski Stang Ziehl & Jones LLP                                                             Page:    12
Diocese of Rochester O.C.C.                                                                   Invoice 128227
18489 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
 09/10/2020   IDS     SL        Follow up telephone call with PCVA team regarding      1.00       700.00           $700.00
                                religious order litigation affect on bky.
 09/10/2020   IDS     SL        Telephone call with James Stang regarding religious    0.40       700.00           $280.00
                                order claims/stay effect on bky.
 09/11/2020   IDS     SL        Prepare for hearing on Roy M for stay relief.          0.50       700.00           $350.00
 09/11/2020   IDS     SL        Attend hearing on motion for stay relief.              0.50       700.00           $350.00
 09/23/2020   IDS     SL        Finalize parish stay extension.                        0.40       700.00           $280.00
 09/25/2020   IDS     SL        Email with James Stang regarding parish stay and       0.40       700.00           $280.00
                                effect on other defendants.
 09/25/2020   IDS     SL        Telephone call with A. Doumanion, Amala                0.40       700.00           $280.00
                                regarding parish stay.
 09/30/2020   IDS     SL        Telephone call with S. Boyd, PCVA regarding            0.50       700.00           $350.00
                                parish stay.

                                                                                       4.70                     $3,290.00

  TOTAL SERVICES FOR THIS MATTER:                                                                            $146,365.00




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 13 of 16
Pachulski Stang Ziehl & Jones LLP                                             Page:    13
Diocese of Rochester O.C.C.                                                   Invoice 128227
18489 - 00002                                                                 September 30, 2020



 Expenses

 08/03/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, JIS         18.21


 08/03/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, JIS         18.21


 08/05/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, JIS          0.08


 08/10/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, JIS         48.52


 08/21/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, JIS          0.07


 08/24/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, JIS          0.07


 08/26/2020   CC        Conference Call [E105] AT&T Conference Call, IAWN         1.14


 09/09/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.60


 09/09/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.08


 09/09/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.45


 09/16/2020   CC        Conference Call [E105] Loop Up Conference Call, IDS       6.30


 09/21/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS      70.92


 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, IDS      20.04


 09/28/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.07


 09/28/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.07


 09/28/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS       0.29


 09/30/2020   RS        Research [E106] Everlaw, Inc. Inv. 31044                500.00




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 14 of 16
Pachulski Stang Ziehl & Jones LLP                                   Page:    14
Diocese of Rochester O.C.C.                                         Invoice 128227
18489 - 00002                                                       September 30, 2020



 09/30/2020   PAC       Pacer - Court Research                         11.50
   Total Expenses for this Matter                                  $696.62




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 15 of 16
Pachulski Stang Ziehl & Jones LLP                                                         Page:    15
Diocese of Rochester O.C.C.                                                               Invoice 128227
18489 - 00002                                                                             September 30, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        09/30/2020

Total Fees                                                                                           $146,365.00

Total Expenses                                                                                             696.62

Total Due on Current Invoice                                                                         $147,061.62

  Outstanding Balance from prior invoices as of        09/30/2020          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed         Expenses Billed              Balance Due
 124954                  03/31/2020                 $58,445.00            $5,707.02                   $11,689.00

 125273                  04/30/2020                 $34,249.50              $537.00                   $34,786.50

 125950                  05/31/2020                 $39,062.50              $611.96                   $39,674.46

 125952                  06/30/2020                 $29,470.00              $509.50                   $29,979.50

 125953                  07/31/2020                 $33,628.50              $762.92                   $34,391.42

 125954                  08/31/2020                 $83,003.00              $844.40                   $83,847.40

             Total Amount Due on Current and Prior Invoices:                                         $381,429.90




       Case 2-19-20905-PRW, Doc 1258-1, Filed 08/25/21, Entered 08/25/21 12:29:32,
                    Description: Exhibit A - September 2020, Page 16 of 16
